db GRAFFENRIED, J.
The defendant was indicted for assault with intent to murder. He was tried by a jury, found guilty of assault with a deadly weapon, was sentenced to hard labor for Montgomery county, and appeals.
The only questions presented to us for consideration grow out of the refusal of the trial court to give .certain charges' which the defendant, in writing, requested it to give to the jury.
In charge 16 the defendant requested the court to charge the jury, in substance, that if he was free from fault in bringing on the difficulty, and honestly and reasonably believed that his life was in imminent peril, and that it was necessary for him to act immediately to save his own life, or to prevent himself from suffering-great bodily harm, then the jury should acquit him. It may be that “to act immediately” meant “to get out of his assailant’s way immediately,” or “to retreat immediately,” or to do something, other than to shoot his adversary. The charge was patently bad. The words “to act immediately,” as used in the above charge, if intended to negative the idea that the circumstances were such that the defendant could not have avoided the •combat by retreat, without increasing his peril, certainly do not do so with sufficient clearness.
2. Charge 11 was-evidently copied from some charge which had been previously passed upon by the Supreme Court, but by some error, clerical or otherwise, the words “consistent with the defendant’s guilt” were *40written in the charge, as requested, “inconsistent with the defendant’s guilt,” which rendered the charge meaningless, and the court properly refused it.
3. Charges 12, 13, 14, and 15 ignore the doctrine of retreat, and were properly refused.
4. Charge 17 was patently bad.
There is no error in the record, and the judgment of the court below is affirmed.
Affirmed.